Citation Nr: 0719253	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  96-05 235	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1978 to August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York that, inter alia, denied service 
connection for a skin disease of the feet.  This issue was 
remanded by the Board in March 2000 because a supplemental 
statement of the case (SSOC) had not been issued after 
additional pertinent evidence had been added to the record.  
Another remand, in July 2005, sought additional medical 
records showing treatment for the claimed skin condition.  
Most recently, the Board remanded in May 2006 in order to 
afford the veteran a VA medical examination to determine 
whether he had any current chronic foot disease(s), and, if 
he does, to determine whether it is as likely as not that any 
current disease is etiologically related to military service.  

In the course of the remand, the agency of original 
jurisdiction (AOJ) notified the veteran of the remand in May 
2006.  This correspondence informed him that an examination 
was being scheduled, that he would be contacted by the 
examining facility to provide appointment information, and 
requested that he provide any evidence he had pertaining to 
his claim.  The veteran did not reply to that request for 
information.  

The veteran was scheduled for an examination to be conducted 
in August 2006.  He failed to report for the examination, and 
no request to reschedule the examination was received.  VA 
regulations provide that when a claimant, without good cause, 
fails to report for a scheduled examination given in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2006).  The veteran has advanced no reason for not 
appearing at his scheduled examination.  Accordingly, the 
Board will proceed to adjudicate the claim based on the 
evidence of record.  Id.  

The record indicates that the veteran moved out of state 
sometime during this period.  After his new address was 
ascertained, the AOJ issued a Supplemental Statement of the 
Case (SSOC) and mailed it to the veteran's new address, with 
a cover letter explaining that he had 60 days in which to 
comment or submit any additional information.  The record 
does not show that the veteran responded to this 
correspondence either.   The Board notes that there is no 
evidence in the record that the veteran did not receive any 
of the notices regarding the examination, such as envelopes 
returned by the United States Postal Service indicating that 
any mail was undelivered, or that the addressee was not at 
the mailing address.  


FINDINGS OF FACT

1.  The veteran was seen twice in service for treatment of a 
fungus on both feet.

2.  There are no records showing treatment for a fungal 
infection of the feet between September 1982 and April 1995.

3.  There is no evidence that the veteran has been treated 
for any foot-related complaints since 1998.

3.  There is no evidence that the veteran has a current foot 
skin disability related to his military service, including 
the in-service problems with fungal infections.


CONCLUSION OF LAW

The veteran does not have a skin disorder of the feet that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2002, September 2005, and May 2006.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured in the process of the previous remands and RO 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefit sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO requested that the veteran 
identify any evidence or information he had pertaining to his 
claim.  The RO also provided a statement of the case (SOC) 
and six SSOCs reporting the results of its reviews and the 
text of the relevant portions of the VA regulations.  The 
veteran was also apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured examinations in furtherance of his 
claim.  As noted, the Board remanded for the specific purpose 
of determining if the veteran has any current chronic foot 
disease(s), and, if he does, to elicit a medical opinion as 
to whether it is as likely as not that any current foot 
disease is etiologically related to military service.  Also 
as noted, the veteran failed to report for the scheduled 
examination.  VA has no duty to inform or assist that was 
unmet.

The veteran served in Panama while on active duty.  His SMRs 
show that he was seen in November 1981 and September 1982 for 
treatment of fungus on both feet.  There are no records 
showing complaint of or treatment for any skin disability of 
the feet between September 1982 and April 1995 when a VA 
examination was conducted.  That examination found fungus 
infection of the toenails and sole, and diagnosed chronic 
tinea pedis onychomycosis.  That examiner was not asked for, 
nor did he provide, an opinion as to whether the veteran's 
then-demonstrated infection of the feet was related to his 
military service.  

There is no medical evidence of record showing chronicity of 
the fungus infection following service.  Further, while the 
veteran's VA treatment records show he was treated for a 
fungal infection between the toes twice in 1997 and once in 
1998, there is no evidence of record that he has been treated 
for any foot-related complaints since then.  Thus, despite 
the veteran's averment that he has had symptoms on a near-
continuous basis since service, there is no evidence of a 
skin disability since 1998.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Here, while there is evidence that the veteran was seen twice 
in service, 11 months apart in 1981 and 1982, for treatment 
of fungus on both feet, there is no evidence of a current 
disability traceable to military service.  Moreover, there 
are no records showing treatment for a fungal infection of 
the feet between September 1982 and April 1995, and thus no 
showing of chronicity.  In sum, there is no objective medical 
evidence of a current disability attributable to military 
service or of chronic complaints or treatment since service.  

The veteran has contended that he has a chronic foot fungus 
disability which he describes as "jungle rot" that is a 
result of his military service.  While the veteran, as a 
layperson, is qualified to describe any symptoms he 
experiences, there is no evidence of record showing that he 
has the specialized medical education, training, and 
experience necessary to render competent medical opinion 
regarding either diagnosis or etiology of his claimed 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2006).  For instance, while he is 
competent to say that he has had a recurring skin problem, he 
is not competent to say what it is or to say whether it is 
the same disease process now as that which was experienced in 
service.  Consequently, the veteran's own assertions in this 
regard have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
evidence does not show that the veteran has a current skin 
disability of the feet that is traceable to disease or injury 
incurred in or aggravated during active military service.  


ORDER

Entitlement to service connection for a skin disorder of the 
feet is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


